     Case 1:11-cv-00691-LAK-RWL Document 2238 Filed 06/17/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------x
 CHEVRON CORPORATION,                 :
                                      :
                Plaintiff,            :
                                      :
      v.                              : 11 Civ. 0691 (LAK)
                                      :
 STEVEN DONZIGER, et al.,             :
                                      :
                Defendants.           :
 -------------------------------------x

                   DECLARATION OF ANNE CHAMPION
   IN SUPPORT OF CHEVRON CORPORATION’S OPPOSITION TO DONZIGER’S
     MOTION TO STAY ENFORCEMENT OF CONTEMPT ORDER (DKT. 2234)


       I, ANNE CHAMPION, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

       1.      I am an attorney licensed to practice law in the State of New York and before this

Court. I am a partner at the law firm of Gibson, Dunn & Crutcher LLP and counsel of record for

Chevron Corporation (“Chevron”) in this matter. I make this declaration, based on personal

knowledge, in support of Chevron Corporation’s Opposition to Donziger’s Motion to Stay

Enforcement of Contempt Order (Dkt. 2234). If called as a witness, I could and would testify

competently as to the content of this declaration.

       2.      Attached hereto as Exhibit 1 are slides capturing information from Exhibit E and

G to the Champion Declaration in Support of Chevron Corporation’s Statement Regarding Steven

Donziger and Donziger & Associates, PLLC’s Contempt of the Forensic Inspection Protocol

(Dkts. 2230-5, 2230-7), as well as Exhibit 2 hereto.       These slides illustrate the following

information contained in those exhibits: the computer Donziger stated under oath he has been using
     Case 1:11-cv-00691-LAK-RWL Document 2238 Filed 06/17/19 Page 2 of 2




since 2012 was not registered with Apple until 2015; Donziger purchased in late 2011, but did not

disclose, an iPad 2; there are six phone numbers associated with Donziger’s AT&T account, four

of which his wife testified that she did not recognize; the usage pattern of the phone numbers other

than the X2526 number (Donziger’s public number) suggest that at least one additional device was

in use by Donziger since October 3, 2008—contradicting Donziger’s declaration which conveys

that he had a single number and a series of lost or damaged phones associated with that number;

Donziger had multiple accounts that he did not disclose, including two iCloud accounts.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of six documents, each titled

“Wireless Subscriber Information,” which were produced by AT&T and bear Bates Numbers

ATT_PJD_00008762–67. These documents indicate the date ranges during which the phone

numbers associated with Donziger’s AT&T account were active.


       Executed on this 17th day of June, 2019 at New York, New York.

                                                                  /s/ Anne Champion
                                                                      Anne Champion




                                                 2
